Citation Nr: 0324091	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  96-49 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for kidney disease.  

3.  Entitlement to service connection for a lumbar spine 
condition.  

4.  Entitlement to service connection for urinary 
incontinence.  

5.  Entitlement to service connection for generalized 
arthritis.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right ankle, currently evaluated 
as 10 percent disabling.  

8.  Entitlement to an increased (compensable) rating for 
perforation of the tympanic membrane of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In November 1996, service connection was established for 
tinnitus.  A 10 percent rating was assigned, effective April 
18, 1996, the date of the veteran's claim.  In addition, in 
the November 1996 rating, service connection was denied for 
hearing loss and kidney disease.  The veteran was notified of 
those determinations in a November 1996 letter, and he 
expressed disagreement in December with respect to the denial 
of service connection for hearing loss and tinnitus.  The 
veteran perfected his appeal with respect to these two issues 
in December 1996.  

In August 2001, the RO denied entitlement to service 
connection for diabetes, a lumbar spine condition, a 
condition of the lip and tongue, urinary incontinence and 
generalized arthritis.  In addition, the 10 percent rating 
for the shell fragment wound of the left ankle was confirmed 
and continued and service connection was established for a 
perforated tympanic membrane of the left ear, evaluated as 
noncompensably disabling effective November 30, 1999.  The 
veteran was notified of the content of these determinations 
in a letter dated in August 2001.  In October 2001, he 
expressed disagreement with the issues pertaining to service 
connection for a lumbar spine condition, urinary incontinence 
and generalized anxiety disorder.  In addition, the veteran 
expressed disagreement with the 10 percent rating for his 
service-connected right ankle disability and for the 
noncompensable rating for tympanic membrane perforation.  The 
veteran perfected his appeal with respect to these conditions 
in his May 2002 substantive appeal, having received the 
supplemental statement of the case reflecting these issues in 
or around April 2002.  

In addition, to the above-stated issues, the veteran claimed 
entitlement to increased evaluations for the shell fragment 
wound residuals of a hand and for traumatic arthritis of the 
hand.  In a December 2001 rating decision, the veteran was 
afforded what then was the maximum schedular rating for 
disability of the hand.  Specifically, he was afforded a 20 
percent rating for the shell fragment wound of the left hand 
from March 1954 to October 19, 1995 and an additional 10 
percent rating for post-traumatic arthritis of the left hand 
over the same period.  However, from October 1995, he was 
assigned a 60 percent rating for residuals of a shell 
fragment wound of the left hand with post-traumatic 
arthritis.  The RO considered this to be a full grant of 
benefits as it pertains to those issues.  Consequently, the 
Board construes the issues on appeal to be limited to those 
set forth on the title page of this decision.   

The veteran raised a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability in March 2002.  This claim was denied in July 2002 
and the veteran was notified of that determination by 
correspondence dated later that month.  No appeal has been 
initiated with respect to that decision. 

Service connection was denied for diabetes mellitus in an 
August 2001 rating decision, and as noted above he was 
notified of that determination in August 2001 correspondence.  
In a July 2002 statement, the veteran again claimed 
entitlement to service connection for diabetes mellitus.  
Inasmuch as the veteran expressed an intention to pursue the 
issue within a year from an adverse determination, the July 
2002 statement satisfies the definition of a notice of 
disagreement under the provisions of 38 C.F.R. §§ 20.201, 
20.302.  As a consequence, this issue is the subject of the 
remand that follows this decision.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The issues of entitlement to service connection for hearing 
loss disability, kidney disease, urinary incontinence in 
addition to entitlement to increased ratings for a right 
ankle disability and a perforated tympanic membrane are 
addressed in the remand that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have a lumbar spine 
disability that is relate to injury, disease or event noted 
during his military service.  

3.    The veteran is not shown to have generalized arthritis 
that is associated with injury, disease or event noted during 
his military service.  


CONCLUSIONS OF LAW

1.  Lumbar spine condition was not incurred in the veteran's 
active military service.  38 U.S.C.A. 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.303 (2002)

2.  Generalized arthritis was not incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1996 and subsequent rating decisions, the April and 
December 1996 statement of the case and the April and June 
2002 supplemental statements of the case.  He was 
specifically told that there was no evidence showing that he 
has a lumbar spine disability or generalized arthritis 
associated with injury, disease or event noted during his 
military service.  The RO also notified him by letters dated 
February 1999, March 2001, May 2002 and August 2002 that he 
needed to submit evidence in support of his claim, such as 
statements from doctors who treated him for the disabilities 
at issue.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in March 2001 and again in May and August 2002, 
the RO asked him to specify where he had received treatment 
and solicited releases to obtain his private records.  The RO 
also informed him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the VA facility in San 
Juan, Puerto Rico.  In addition, reports of private treatment 
have been associated with the veteran's claims folder.  In 
view of the foregoing, the Board finds that the requirements 
of VCAA have been satisfied.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

1.  Entitlement to service connection for a lumbar spine 
condition.

Low back disability is currently shown.  The report of the 
May 2002 VA examination shows that the veteran had low back 
pain, degenerative disc disease, lumbar spondylosis and 
osteoarthritis.  However, the Board observes that the 
veteran's service medical records do not reflect complaint, 
treatment or diagnosis of back pain.  The first documented 
evidence of low back disability is the October 1995 private 
medical statement that shows that the veteran had 
degenerative disc disease of the lumbar spine.  The veteran 
has not brought forth any evidence to show that the that his 
existing back conditions are related to injury, disease or 
event noted in his military service.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have a low back condition related to injury, disease or event 
noted during the veteran's military service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



2.  Entitlement to service connection for generalized 
arthritis.

The Board is cognizant of the fact that service connection is 
currently in effect for traumatic arthritis the left hand.  
Thus, the discussion below pertains to arthritis involving in 
other than the right hand.  

Generalized arthritis was first demonstrated after the 
veteran's separation from military service.  His service 
medical records do not contain a diagnosis of arthritis 
except as it pertains to the right hand disability for which 
service connection is already in effect.  The first 
indication of generalized arthritis is recorded in July 1996 
VA progress note.  In the report of the May 2002 VA 
examination, the veteran was found to have degenerative joint 
disease and arthritis.  

Moreover, generalized arthritis is not shown to have been 
present in the initial postservice year.  In generally, 
osteoarthritis is presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  However, the veteran 
cannot benefit from this presumption due to the remoteness of 
the discovery of his current arthritic condition.  

The veteran has not brought forth any evidence to show that 
the that his existing degenerative joint disease is related 
to injury, disease or event noted in his military service.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have generalized arthritis involving joints other that the 
service-connected hand disability that is related to injury, 
disease or event noted during the veteran's military service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  

Service connection for generalized arthritis is denied.  


REMAND

With respect to the remaining issues on appeal, the Board 
finds that additional development is necessary prior to the 
completion of appellate review.  

Defective hearing, the law provides that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000 and 4000 
hertz is 40 decibels or greater; or the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The veteran's service medical records show that deafness in 
the left ear secondary to a perforated tympanic was noted in 
December 1953.  However, when the veteran was separated from 
the military in March 1954, he was noted to have whispered 
and spoken voice score of 15/15, bilaterally.  No audiometric 
testing was conducted at that time.  

In the postservice years, hearing loss disability as defined 
under the provisions of 38 C.F.R. § 3.385 was revealed in an 
October 1996 VA outpatient treatment record.  In addition, 
the veteran claimed exposure to noise during his service in 
the Korean Conflict.  No opinion as to nexus was provided by 
the examiner.  An opinion should be obtained in order to 
determine the current nature and etiology of the veteran's 
hearing loss disability.  

With respect to the claims for service connection for a 
kidney condition and urinary incontinence, the Board notes 
that veteran's service medical records show that he reported 
having pain in the area of his kidneys in December 1952.  At 
that time, the veteran explained that he had kidney problems 
and on this account had had two episodes of bed wetting in 
service.  In addition, in December 1952, the veteran reported 
having some urinary frequency and stated that he voided up to 
4 times a day.  These assertions are recorded on the report 
of the psychiatric consultation dated in December 1952.  No 
kidney disease was diagnosed at that time.  Likewise, none 
was reported at the medical examination for separation from 
service conducted in March 1954.  

Urinary incontinence and frequency were noted on the report 
of the May 2002 VA examination.  However, no urinary tract 
abnormality was disclosed on objective evaluation.  The 
veteran has not been afforded special genitourinary 
examination in order to identify the nature and etiology of 
any existing disability.  

With respect to the right ankle disability, service 
connection was originally established for residuals of a 
shell fragment wound of the right ankle in the original 
rating decision, dated in October 1954.  A 10 percent rating 
was assigned initially under the provisions of 
38 C.F.R. § 4.118, Code 7304 that pertains to painful scars.  
This is the veteran's current rating.  The Board observes 
that the August 2001 rating decision shows that the veteran 
was afforded the same rating of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Code 5271.  Incidentally, 
the veteran is advised that the evaluation of 10 percent is 
protected inasmuch as it has been in effect in excess of 20 
years.  38 C.F.R. § 3.951.  

The veteran's service medical records show that the veteran 
sustained a fracture of the distal third of the right tibia 
as a residual of a penetrating shell fragment wound of the 
right ankle.  No nerve or artery involvement was noted.  The 
shell fragment wounds were debrided.  

The veteran underwent a VA examination in May 2001.  At that 
time, he reported that he had weakness in the ankle muscles 
that caused him to lose his balance and fall.  He complained 
of a sensation of tiredness in the lower extremity.  The 
veteran demonstrated 15 degrees of dorsiflexion, 40 degrees 
of plantar flexion and muscle strength of 5/5.  Pain was 
exhibited at 40 degrees of plantar flexion.  The examiner 
noted no edema, effusion or instability.  The veteran was 
observed to walk with a mild limp on the right lower 
extremity.  The examiner concluded that the veteran had old 
deformity of the distal right tibia without acute process.  

The report of the May 2002 VA examination shows that X-ray 
examination revealed numerous metallic densities embedded in 
the soft tissue of the right ankle joint, predominantly in 
the posterior aspect.  There was evidence of old fracture 
deformity.  However, the Board notes that there is not 
indication as to whether the veteran continues to have a 
tender and painful scar.  In addition, the RO has not 
considered the propriety of affording the veteran separate 
ratings for separate and distinct manifestations of the 
service-connected right ankle disability.  See Esteban v. 
Brown, 6 Vet.App. 259, 262 (1994).  

Also, as noted above, service connection was denied for 
diabetes mellitus in an August 2001 rating decision, and as 
noted above he was notified of that determination in August 
2001 correspondence.  In a July 2002 statement, the veteran 
again raised a claim of entitlement to service connection for 
diabetes mellitus.  Inasmuch as the veteran expressed an 
intention to pursue the issue within a year from an adverse 
determination, the July 2002 statement satisfies the 
definition of a notice of disagreement under the provisions 
of 38 C.F.R. §§ 20.201, 20.302.  As a consequence, this issue 
is the subject of the remand that follows this decision.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The next step is 
for the RO to issue a statement of the case reflecting that 
issue.  

Finally, service connection was established for a perforation 
of the tympanic membrane in an August 2001 rating decision.  
An noncompensable evaluation was assigned for that condition.  

A noncompensable rating is the highest schedular rating 
assigned to a perforation of the tympanic membrane.  
38 C.F.R. § 4.87, Code 6211.  A higher evaluation is 
applicable where there is chronic otitis media.  
38 C.F.R. § 4.87, Code 6210.  

On the most recent VA examination, the examiner noted "left 
ear chronic otitis, status post left ear drum on the report 
of physical examination of the left ear.  The Board 
determines that a specialist should be asked to determined if 
this chronic otitis media is part and parcel of the veteran's 
service-connected tympanic membrane perforation.  If so, the 
RO should consider the veteran's entitlement to a 10 percent 
rating under diagnostic code 6210.  

In view of the foregoing, these issues are remanded to the RO 
for the following actions:  

1.  The veteran should be afforded a VA 
ear examination in order to determined 
the current nature and etiology of 
existing hearing loss disability.  All 
indicated special studies and tests, 
including audiometric testing should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to:  

a.  provide an opinion as to whether the 
veteran's hearing loss is related to his 
military service.  In particular, the 
examiner is asked to state whether it is 
at least as likely as not that the 
veteran currently has hearing loss 
disability in either ear that is related 
to injury disease or event noted during 
his military service.  

b.  The examiner is also requested to 
consider whether the veteran's hearing 
loss disability has been caused or 
worsened by service-connected disability, 
including perforation of the left 
tympanic membrane.  The clinical basis of 
the opinion should be set forth in 
detail.  

c.  Finally, the examiner is requested to 
provide an opinion as to whether the 
veteran has chronic otitis that has been 
caused or worsened by his service-
connected left ear perforation.  The 
clinical basis for the opinion reached 
should be set forth in detail.  

2.  The veteran should be afforded a VA 
genitourinary examination in order to 
determine the current nature and etiology 
of any existing kidney or urinary 
condition.  All indicated special studies 
and tests, including kidney function 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

a.  The examiner is requested to provide 
a complete diagnosis with respect to any 
kidney or urinary tract condition.  

b.  In addition, the examiner is 
requested to provide an opinion as to 
whether the veteran's exiting kidney or 
urinary tract condition is related to his 
military service.  In particular, the 
examiner is asked to state whether it is 
at least as likely as not that the 
veteran currently has kidney or urinary 
tract that is related to injury disease 
or event noted during his military 
service.  The clinical basis for the 
decision reached should be set forth in 
detail.  

3.  The veteran should be afforded a VA 
scar examination in order to determined 
the current nature and severity of the 
residuals of the shell fragment wound in 
the right ankle.  All indicated special 
studies and tests should be accomplished.  

a.  The examiner is requested to 
determine if the shell fragment wound 
residuals are productive of muscle injury 
in the right lower extremity.  If muscle 
injury exists, the examiner is requested 
to identify the muscle group involved and 
to comment on the degree of injury in 
terms of slight, moderate, moderately 
severe or severe.  

b.  Consideration should be given to the 
presence of pain on motion, weakness, 
fatigability, incoordination, swelling, 
deformity, atrophy, as well as other 
considerations enumerated under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  The examiner is requested to 
describe the extent of functional loss, 
if any, due to any of these factors.  

c.  The examiner is also requested to 
comment on whether the veteran currently 
has a symptomatic scar associated with 
his shell fragment wound injury.  If 
present, the examiner is asked to state 
if the scar is deep or superficial, if it 
causes limitation of motion, covers an 
area of 144 square inches or greater, is 
unstable with frequent loss of skin over 
the scar, or is painful.  

4.  The RO is requested to issue a 
statement of the case on the issue of 
entitlement to service connection for 
diabetes mellitus.  The veteran is to be 
advised that he must perfect his appeal 
by the timely submission of a substantive 
appeal in order to have this issue in 
appellate status.  

5.  Thereafter, the RO should readjudicate 
the claims.  Specifically, with respect to 
the issue of entitlement to higher rating 
for a right ankle disability, the RO 
should consider the propriety of separate 
ratings for separate and distinct 
manifestations of the service-connected 
shell fragment wound residuals.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

